Citation Nr: 0807031	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
service-connected healed oblique fracture of the proximal 
right C7 transverse of the cervical spine.

2.  Entitlement to an initial compensable evaluation for 
service-connected thoracic spine strain.

3.  Entitlement to an initial compensable evaluation for 
service-connected lumbar strain.

4.  Entitlement to service connection for right and left 
wrist disabilities.

5.  Entitlement to service connection for right and left knee 
disabilities.

6.  Entitlement to service connection for right and left 
ankle disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to November 
2004.  He had additional periods of active duty for training.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February and March rating decisions by which the RO 
granted service connection for cervical spine, thoracic 
spine, and lumbar spine disabilities and denied service 
connection for right and left wrist, knee, and ankle 
disabilities.  Regarding the spinal disabilities, the veteran 
is contesting the initial ratings assigned.  

In June 2007, the veteran testified at a hearing before the 
undersigned, which took place at the RO.  During his hearing, 
he withdrew his appeals regarding the issues of entitlement 
to service connection for allergic rhinitis, hemorrhoids, a 
right shoulder disability, and pes planus, and entitlement to 
a 10 percent evaluation based upon multiple noncompensable 
service-connected disabilities.

The issues of entitlement to an initial compensable 
evaluation for a service-connected healed oblique fracture of 
the proximal right C7 transverse of the cervical spine, 
entitlement to an initial compensable evaluation for service-
connected thoracic spine strain, and entitlement to an 
initial compensable evaluation for service-connected lumbar 
strain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from right and 
left wrist disabilities.

2.  The veteran is not shown to be suffering from right and 
left knee disabilities.

3.  The veteran is not shown to be suffering from right and 
left ankle disabilities.


CONCLUSIONS OF LAW

1.  Right and left wrist disabilities were not incurred in or 
as a result of active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Right and left knee disabilities were not incurred in or 
as a result of active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Right and left ankle disabilities were not incurred in or 
as a result of active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ), in this case, the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, such notice has been 
provided. 

Here, the VCAA duty to notify was satisfied by way of a 
letter to the veteran dated in December 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  The veteran has denied any post-service medical 
treatment.  The veteran submitted no additional evidence 
although, at his June 2007 hearing, he asked that the Board 
hold the record open for 60 to allow him the opportunity to 
submit additional evidence.  He was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The veteran was afforded a 
VA medical examination in January 2005.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Discussion

The veteran denies any post-service medical treatment for his 
wrists, knees, and ankles but complaints of pain and 
discomfort in those joints and maintains that such discomfort 
has existed since service.  The most recent medical evidence 
of record, a January 2005 VA medical examination report, 
reflects no significant bony or soft tissue abnormalities of 
the joints in question, that these joint spaces are well 
preserved, and that there is no significant arthropathy of 
these joints.  The examiner assessed that there was no sign 
of a right or left wrist condition, no sign of a right or 
left knee condition, and that bilateral in-service ankle 
strains had healed without residual degeneration or 
functional limitation.

The Board initially observes that it cannot rely on the 
veteran's assertions regarding the presence of disabilities 
of the relevant joints, as he is not shown to possess any 
relevant medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Next, to the extent that the veteran is claiming 
entitlement to service connection for pain of the joints at 
issue herein, service connection must be denied, as pain 
alone, without an underlying disability, cannot be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Finally, the Board observes that service connection for the 
claimed disabilities in question cannot be granted because 
service connection requires currently shown disabilities.  
Brammer, supra.; see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology 
at the time the claim is filed in order for a veteran to be 
entitled to compensation).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claims.  Pursuant to a comprehensive 
medical examination in January 2005, and VA examiner opined 
that the veteran did not suffer from disabilities of the 
wrists, knees, or ankles.  There is no competent medical 
evidence to the contrary.  As the preponderance of the 
evidence is against the veteran's claims, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.


ORDER

Service connection for right and left wrist disabilities is 
denied.

Service connection for right and left knee disabilities is 
denied.

Service connection for right and left ankle disabilities is 
denied.


REMAND

The veteran's service-connected cervical spine, thoracic 
spine, and lumbar spine disabilities were last evaluated over 
three years ago.  The Board requires a more recent VA medical 
examination in order to accurately rate the service-connected 
disabilities.  Indeed, VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, the RO should 
schedule a VA orthopedic examination as outlined below.

Regarding the increased rating matters on appeal, the RO must 
send the veteran a supplemental VCAA notice consistent with 
Vazquez-Flores v. Peake advising him that to substantiate the 
claim, he must provide or ask VA to obtain medical or lay 
evidence demonstrating a worsening of the disability and the 
effect that worsening has on his employment and daily life.  
Also, if the diagnostic code under which the disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  Additionally, the veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  See 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App Jan. 30, 
2008) (citing cases).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a supplemental VCAA 
notice regarding the increased rating 
issues on appeal that is consistent with 
the mandates contained in Vazquez-Flores.

2.  Schedule a VA orthopedic examination 
to evaluate the current severity of the 
veteran's service-connected cervical 
spine, thoracic spine, and lumbar spine 
disabilities.  All symptoms and 
manifestations should be enumerated to 
include range of motion measurements.  The 
examiner should identify any objective 
evidence of pain or functional loss due to 
pain associated with the service-connected 
disabilities.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, each service-connected 
disability exhibits weakened movement, 
excess fatigability, or incoordination.  A 
rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, must 
be made available to the examiner for 
review in conjunction with the 
examination.  In the report, the examiner 
must indicate whether the claims file was 
reviewed and identify the records on which 
he or she relied.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which reflects consideration of all 
additional evidence, and the opportunity 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


